DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 6-7, filed November 4th, 2021, with respect to the rejection(s) of claim(s) 1, 10, and 18 under Durling and Lemmers have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of an alternative interpretation of Lemmers in view of the instant amendments.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 7-10, and 16-18 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Lemmers (US 20120251234).
Regarding claims 1 and 9, Lemmers discloses a spline assembly, comprising: a shaft (40, 22) having an outer surface with a shaft spline (56) extending along the outer surface; a hub having an inner surface with a hub spline (58) extending along the inner surface and configured to mate with the shaft spline of the shaft; and a spline engagement aid (46) configured to be coupled to the shaft and having an 
Regarding claims 7-8 Lemmers discloses the spline assembly according to claim 1 above. Lemmers further discloses the spline engagement aid includes at least one of a tapered tip or chamfer, the tapered tip includes a taper of the aid spline (Figure 4B, the aid splines 63 are cut such that they are tapered/chamfered).
Regarding claim 10, Lemmers discloses a spline assembly, comprising: a shaft (40, 22) having an outer surface with a shaft spline (56) extending along the outer surface; a hub having an inner surface with a hub spline (58) extending along the inner surface and configured to mate with the shaft spline of the shaft; and a spline engagement aid (46) configured to be coupled to the shaft and having an aid spline (63) configured to engage with the hub spline to facilitate alignment of the shaft spline relative to the hub spline. The shaft has a proximate end (right side end in Figure 3A) configured to be received by the hub and a distal end (opposite end, i.e. left end side in Figure 3A) opposite the proximate end; the shaft includes an aid engagement feature extending towards the proximate end from the shaft spline; and the spline engagement aid is configured to be coupled to the aid engagement feature of the shaft 
Regarding claims 16-17 Lemmers discloses the spline assembly according to claim 10 above. Lemmers further discloses the spline engagement aid includes at least one of a tapered tip or chamfer, the tapered tip includes a taper of the aid spline (Figure 4B, the aid splines 63 are cut such that they are tapered/chamfered).
Regarding claim 18, Lemmers discloses a spline assembly, comprising: a shaft (40, 22) having an outer surface with a shaft spline (56) extending along the outer surface; a hub having an inner surface with a hub spline (58) extending along the inner surface and configured to mate with the shaft spline of the shaft; and a spline engagement aid (46) configured to be coupled to the shaft and having an aid spline (63) configured to engage with the hub spline to facilitate alignment of the shaft spline relative to the hub spline. The shaft has a proximate end (right side end in Figure 3A) configured to be received by the hub and a distal end (opposite end, i.e. left end side in Figure 3A) opposite the proximate end; the shaft includes an aid engagement feature extending towards the proximate end from the shaft spline; and the spline engagement aid is configured to be coupled to the aid engagement feature of the shaft (Figures 2, 3A, and 3B). The aid engagement feature includes a leading shaft, and the spline engagement aid has an annular shape configured to receive the aid engagement feature (Figures 4A and 4B). Lemmers further discloses the spline engagement aid (46) is configured to be coupled to the aid engagement feature by at least one of a screw threading connection (internal threads on threaded hole 62 allows for coupling of 44 and 46; Paragraph 19). The spline assembly is configured to be used in a gas .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lemmers (US 20120251234) in view of Kamata (US 5503494).
Lemmers discloses the spline assembly according to claims 1 and 10 above.
Lemmers fails to disclose the material hardness of the respective spline engagement aid relative to the shaft and hub material.
Kamata teaches a shaft (7) and hub (10) engagement with respective interacting spline arrangements (8 and 11). The spline arrangement includes a spline engagement aid (12 and 15) which is constructed on the splines. Kamata further teaches “A press-fit guide face 13, according to the present invention, is provided on at least one of the shaft 7 and the gear 10, particularly on one of them provided with teeth having higher hardness, if the spline teeth 8 and teeth 11 of gear 10 have different hardness. In many cases, the shaft 7 is subjected to different workings or thermal treatments depending upon portions, such as, the male spline teeth 8. This includes a case where threads are provided on the shaft 7 in the vicinity of the male spline teeth 8. Therefore, even if the shaft 7 and the gear 10 are formed from the same material, the hardness of the male spline teeth 8 may be reduced, to a lower 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hardness of the materials in Lemmers such that the hardness of the respective spline engagement aid is less relative to the shaft and hub material as taught by Kamata for the purposes of optimizing the hardness between engaged splines, thereby reducing damage of the spline engagement(s) as they are subjected to stresses during operation and rotation. 
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lemmers (US 20120251234) in view of Kamata (US 5503494), and further in view of Durling (US 8974140)  or Kenawy (US 8783996).
Lemmers in view of Kamata teaches the spline arrangement according to claims 5 and 14 above.
Lemmers fails to teach the aid material includes a plastic and the shaft and hub material include a metal.
Lemmers as modified by Kamata teaches that the hardness of the respective shafts and hubs are subject to thermal treatments to change the hardness. Durling teaches a spline assembly, comprising: a shaft (12) having an outer surface with a shaft spline (22) extending along the outer surface; a hub (14) having an inner surface with a hub spline (28) extending along the inner surface and configured to mate with the shaft spline of the shaft; and a spline engagement aid (30) configured to be coupled to the shaft and having an aid spline(Figure 4) configured to engage with the hub spline to facilitate alignment of the shaft spline relative to the hub spline (Figure 6). The spline assembly is configured for use in a gas turbine engine (“The invention also concerns a gas turbine engine comprising a rotational assembly in accordance with any statement herein”). Durling further teaches the spline engagement aid can be 
Kenawy teaches a spline arrangement for a gas turbine engine with a shaft spline arrangement (20 configured with a spline engagement aid (30) that is annular and constructed of a plastic material (“Any appropriate material may be used for the insert ring 30/30', such as plastics. For instance, a plastic well suited for use as the material for the insert ring 30/30' is Vespel”). The shaft splines and spline engagement aid engage with a hub (16, 18) and respective opposed splines (Figure 1).
Because Lemmers as modified by Kamata teaches that the splines, shaft, hub, and spline aid engagement feature can be heat/thermally treated to change their respective hardness relative to one another, and because Durling teaches that the splines and/or spline engagement aid can be constructed of metals or plastics, with the spline engagement aid constructed of a plastic, and because Kenawy teaches the spline engagement aid constructed of a plastic material, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lemmers such that the aid material includes a plastic and the shaft/hub material include a metal as taught by Durling or Kenawy for the purposes of optimizing the hardness between engaged splines, thereby reducing damage of the spline engagement(s) as they are subjected to stresses during operation and rotation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745